NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



COLLEEN KELLY SCHULDT,                        )
                                              )
              Appellant/Cross-Appellee,       )
                                              )
v.                                            )      Case No. 2D18-1840
                                              )
CURTIS L. SCHULDT,                            )
                                              )
              Appellee/Cross-Appellant.       )
                                              )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for Collier
County; Mary C. Evans, Judge.

Mark V. Silverio and Cynthia B. Hall of
Silverio and Hall, Naples, for
Appellant/Cross-Appellee.

Keith W. Upson of The Upson Law Group,
P.L., Naples, for Appellee/Cross-Appellant.


PER CURIAM.


              Affirmed.


KELLY, VILLANTI, and LaROSE, JJ., Concur.